Upon further consideration this day had by this Court, of the Complainant’s Bill, and the Defendants Plea and answer put in thereunto, referred by an Order of this Court of the 14th Ultimo; The Scope of part of the Complainant’s Bill being to pray Equity of Redemption of the slaves mortgaged to the Defendant, Whereunto the Defendant having pleaded the absolute Provisoe in the Mortgage made by the Complainant, and his default therein, Now upon reading the Act of Assembly of this Province for settling the Titles of the Estates of the Inhabitants of this Province, to their possessions in their Estates within the same, and for limitation of Actions, and for avoiding Suits in Law, Ratified in open Assembly the 12th of December 1712, and now in force in this Province, It appeared to this Court that the Complainant hath Equity of Redemption so far as he is within the limitation of the said recited Act, which shall be proved to this Court, in order to the over-ruling or allowing the said Plea.
Intr.
Tho. Lamboll Deputy Register